IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                   : No. 105 MM 2017
                                               :
                                               :
              v.                               :
                                               :
                                               :
JEFFREY ALAN GLOSSNER                          :
                                               :
                                               :
PETITION OF: C. ROCCO ROSAMILIA,               :
III, ESQUIRE                                   :



                                          ORDER



PER CURIAM

       AND NOW, this 13th day of October, 2017, the Application to Withdraw as

Counsel is DISMISSED. The attorney had not represented Petitioner in the Superior

Court action from which Petitioner has filed his pro se Petition for Allowance of Appeal.

       The Prothonotary is DIRECTED to determine whether the Petition for Allowance

of Appeal has been perfected and, if it has, to docket it for this Court’s consideration.